—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 27, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked in the employer’s billing office. His employment was terminated when he failed to call in advising the employer that he would be out sick on the Tuesday after a long holiday weekend, having already taken a "sick day” on the preceding Friday. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. We affirm. An employee’s unauthorized absence from work constitutes disqualifying misconduct (see, Matter of Ponce [Hudacs], 209 AD2d 756, 757) as does the failure to follow established procedures regarding notification of absences (see, Matter of Caravan [Hartnett], 179 AD2d 972). It is uncontested that claimant had received a copy of the employee handbook and was aware of the requirement of notifying the employer when illness forced him to be absent. Claimant’s assertion that he did notify the employer regarding *734the absence in question raises an issue of credibility which was within the province of the Board to resolve (see, Matter of Franco [Hudacs], 207 AD2d 577).
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.